Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one electrically conductive area” (of lines 5-6 of claim 1; lines 8-9 of claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada).
As to claim 1, Togashi, in one embodiment, discloses a control element (12) (Fig. 1, 4, Par. 28), which is arrangeable on a capacitive surface (11A, 11TP, 13) (Figs. 1-2, Par. 27), for controlling a function of the capacitive surface (11A, 11TP, 13) (Figs. 1-2, Pars. 27-27),  comprising: 
a carrier structure (217) (Figs. 12-13, Par. 54); 
a rotary element (216) which is rotatable about an axis of rotation with respect to the carrier structure (217) (Figs. 12-13, Par. 54) and 

wherein the contact element (26A) includes a contact area (26A) located at least partially on an underside of the control element (12) (Figs. 13-15, Par. 54) so that when the control element (12) is arranged on the capacitive surface (11A of 211) (Figs. 13-15, Par. 54), and the contact area (26A) is arranged at least partially touching the capacitive surface (Fig. 14, Par. 54), wherein the rotary element (216) is movable along the axis of rotation with respect to the carrier structure (217) (Figs. 12-13, Par. 54).  Furthermore, in another embodiment, Togashi discloses the electrically conductive area (14) of the rotary element (216) in at least one rotational position of the rotary element (Fig. 7, 11, Par. 28).
Togashi does not expressly disclose comprising at least one electrically conductive area, the electrically conductive area of the rotary element is in contact with a contact element in at least one rotational position of the rotary element, 
Sawada discloses the electrically conductive area (18) of the rotary element (23, 16) is in contact with a contact element (13) in at least one rotational position of the rotary element (23, 16) (Fig. 3, Par. 41). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi with the teaching of Sawada to provide an accurate tactile input detection as suggested by Sawada (Par. 41).
As to claim 5, Togashi as modified discloses at least one spring (120) is arranged between the carrier structure (Sawada’s 11) and the rotary element (Sawada’s 23), 
As to claim 6, Togashi discloses a plurality of contact elements (26A) is arranged at a distance from one another and in a rotationally symmetrical manner about the axis of rotation (Fig. 12, Par. 54).
As to claim 7, Togashi discloses at least one of the carrier structure or the rotary element is formed in a circular shape (Fig. 12, Par. 32).
As to claim 8, Togashi discloses at least one of the carrier structure or the rotary element is hollow (Fig. 12, Par. 32) (omit or includes at least one lens).
As to claim 11, Togashi does not expressly disclose the rotary element is movable along the axis of rotation by at least 0.5 mm and at most 3 mm.
However, Togashi discloses twenty four contact portions (26A) are arranged at an arrangement angular interval of about 15 degrees (Fig. 12, Par. 54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to detect the rotation position of the rotor.
As to claim 12, Togashi does not expressly disclose the rotary element is movable along the axis of rotation by at least 1 mm and at most 2 mm.
However, Togashi discloses twenty four contact portions (26A) are arranged at an arrangement angular interval of about 15 degrees (Fig. 12, Par. 54).

As to claim 13, Togashi does not expressly disclose the rotary element is movable along the axis of rotation by 1.5 mm
However, Togashi discloses twenty four contact portions (26A) are arranged at an arrangement angular interval of about 15 degrees (Fig. 12, Par. 54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to detect the rotation position of the rotor.
As to claim 14, Togashi as modified discloses the rotary element comprises an electrically conductive inner ring (Sawada’s 120) having a contact nose (Sawada’s 120A) protruding in a direction toward the contact element (Sawada’s 13) (Sawada’s Fig. 3, Par. 50). It would have been obvious to one of ordinary skill in the art to have modified Togashi with the teaching of Sawada to provide a tactile feedback as suggested by Sawada (Par. 50).
As to claim 15, Togashi as modified discloses a feedback element (Sawada’s 120) provides haptic feedback when rotating the rotary element (Sawada’s 23) (Sawada’s Fig. 3, Pars. 43, 50), wherein the feedback element comprises a ring (Sawada’s 120) that includes one or more elastic projections (120A) (Sawada’s Fig. 3, Pars. 43, 50), wherein the one or more elastic projections are pushed back as a function of the rotational position of the rotary element (Sawada’s Fig. 3, Pars. 43, 50).  It would .

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); in view of U.S. Patent Application Publication No. US 2020/0081554 A1 to Eraslan.
As to claim 2, Togashi discloses a rotation of the rotary element (216) is enabled in a first axial position of the rotary element (Fig. 12, Par. 28).
Togashi as modified does not expressly disclose the rotation of the rotary element is blocked in a second axial position of the rotary element.  
Eraslan discloses the rotation is blocked in a second axial position (only rotatable 350 degrees out of 360 degrees.  Therefore, the rotary element is blocked between 350 degree and 360 degree, for example) of the rotary element(301) (Fig. 3, Par. 26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Eraslan to enable an off function as suggested by Eraslan (Par. 26).
As to claim 3, Togashi as modified discloses  the rotating element is configurable so as to only be set to the second position in one or more predetermined angular sections (Togashi’s Par. 26).  It would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Eraslan to enable an off function as suggested by Eraslan (Par. 26).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); ); in view of U.S. Patent Application Publication No. US 2020/0081554 A1 to Eraslan; further in view of U.S. Patent Application Publication No. US 2002/0148715 A1 to Oster et al. (Oster).
As to claim 4, Togashi as modified does not expressly disclose in the second axial position the rotary element is blocked via a positive locking.
 Oster discloses in the second axial position the rotary element is blocked via a positive locking (Par. 14).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Oster to provide a fixed annular body as suggested by Oster (Par. 14).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); in view of U.S. Patent Application Publication No. US 9,925,456 B1 to Hershey et al. (Hershey).
As to claim 9, Togashi as modified does not expressly disclose at least one lens of the at least one lens is arranged concentrically to the carrier structure.
Hershey discloses at least one lens of the at least one lens is arranged concentrically to the carrier structure (Figs. 1A-1B, Col. 9, lines 59-61).

As to claim 10, Togashi as modified does not expressly disclose at least one lens of the at least one lens is convex, biconvex, plano-convex, positive meniscus, negative meniscus, plano-concave or biconcave).
Hershey discloses at least one lens of the at least one lens is convex (Figs. 1A-1B, Col. 9, lines 59-61).(omit or, biconvex, plano-convex, positive meniscus, negative meniscus, plano-concave or biconcave).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Hershey to allow the user to see the display as suggested by Hershey (Col. 10, lines 23-25).

Claim 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); in view of U.S. Patent Application Publication No. US 2019/0391672 A1 to Fischer et al. (Fischer).
As to claim 16, see claim 1.  Togashi as modified does not expressly disclose in a first position along the axis of rotation, the rotary element is spaced from the 
Fischer discloses in a first position along the axis of rotation, the rotary element is spaced from the capacitive surface (Figs. 5, 7, 12, Pars. 47-48), and wherein in a second position along the axis of rotation, the rotary element is at least partially in contact with the capacitive surface (Figs. 5, 7, 12, Pars. 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Fischer to determine the rotation position in various rest positions as suggested by Fischer (Par. 47).
As to claim 17, see claim 1.  Togashi discloses the capacitive surface is a touch screen (Par. 27).
As to claim 20, Togashi discloses at least one of the carrier structure of the rotary element is formed in a circular shape (Fig. 12, Par. 32), and wherein at least one of the carrier structure or the rotary element is hollow (Fig. 12, Par. 32) (omit or includes at least one lens).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); in view of U.S. Patent Application Publication No. US 2019/0391672 A1 to Fischer et al. (Fischer); further in view of U.S. Patent Application Publication No. US 2020/0081554 A1 to Eraslan.

Togashi as modified does not expressly disclose the rotation of the rotary element is blocked in a second axial position of the rotary element.  
Oster discloses the rotation is blocked in a second axial position of the rotary element (Par. 26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Togashi as modified with the teaching of Eraslan to enable an off function as suggested by Eraslan (Par. 26).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0081557 to Togashi and U.S. Patent Application Publication No. US 2019/0080864 A1 to Sawada et al. (Sawada); in view of U.S. Patent Application Publication No. US 2019/0391672 A1 to Fischer et al. (Fischer); further in view of U.S. Patent Application Publication No. US 2020/0081554 A1 to Eraslan; further in view of U.S. Patent Application Publication No. US 2002/0148715 A1 to Oster et al. (Oster).
As to claim 19, Togashi as modified discloses in the second axial position the rotary element is blocked via a positive locking.
Oster discloses in the second axial position the rotary element is blocked via a positive locking (Par. 14).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692